Name: 82/458/EEC: Council Decision of 14 June 1982 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Czechoslovak Socialist Republic on trade in the sheepmeat and goatmeat sector
 Type: Decision
 Subject Matter: international trade;  political geography;  means of agricultural production;  animal product
 Date Published: 1982-07-12

 Avis juridique important|31982D045882/458/EEC: Council Decision of 14 June 1982 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Czechoslovak Socialist Republic on trade in the sheepmeat and goatmeat sector Official Journal L 204 , 12/07/1982 P. 0029 - 0029 Finnish special edition: Chapter 11 Volume 10 P. 0106 Spanish special edition: Chapter 03 Volume 25 P. 0260 Swedish special edition: Chapter 11 Volume 10 P. 0106 Portuguese special edition Chapter 03 Volume 25 P. 0260 COUNCIL DECISION of 14 June 1982 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Czechoslovak Socialist Republic on trade in the sheepmeat and goatmeat sector (82/458/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Commission has conducted negotiations with non-member countries which supply sheepmeat and goatmeat or live sheep and goats, with a view to reaching agreement for voluntary restraint on their exports to the Community; Whereas the Commission has reached agreement with Czechoslovakia; Whereas the said agreement allows trade to be carried on in a manner compatible with the common organization of the market in the sector in question; Whereas the quantity granted under the voluntary restraint agreement should be substituted for the quota of 600 tonnes provided for by Council Regulation (EEC) No 424/82 of 22 February 1982 concerning the import system applicable to certain non-member countries in the sheepmeat and goatmeat sector in 1982 [1], [1] OJ No L 55, 26.2.1982, p. 1. HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an exchange of letters between the European Economic Community and the Czechoslovak Socialist Republic on trade in the sheepmeat and goatmeat sector, supplemented by two exchanges of letters relating, respectively, to points 2 and 9 of the said Agreement, is hereby approved on behalf of the Community. The texts of these instruments are attached to this Decision.Article 2The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community.Done at Luxembourg, 14 June 1982. For the Council The President